DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Appeal Brief filed on 04/26/2021.  
Allowable Subject Matter
Claims 1, 5-9, 19 AND 20 (RENUMBERED AS CLAIMS 1-8) are allowed.
The following is an examiner’s statement of reasons for allowance: 	
The present application has been thoroughly reviewed.  Upon searching a variety of databases, the examiner respectfully submits that claims 1, 5-9, 19 and 20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. 
The closest prior art of record Betz fails to disclose the following:
identifying, by the processor, at least one search result wherein the keyword(s) are present within a table in the search result document COMBINED WITH extracting, by the processor, from the table a relevant portion of the table comprising the keyword(s) and a second portion of the table selected from a group consisting of header, footer, rows succeeding the header, rows preceding the footer and combinations COMBINED WITH Constructing, by the processor, a search result extract for the search result from the table consisting of the relevant portion and the second portion and returning the search result(s) comprising the search result extract.

In addition, the Board of Patent Appeals, in its decision dated 12/02/2019, stated that the cited art did not teach the aforementioned claim limitations.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art made of record.  The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 28, 2021